Cite as 2015 Ark. App. 396

                 ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                       No. CR-14-888

SAMMY LEE DICKSON                                  Opinion Delivered June 17, 2015
                                APPELLANT
                                                   APPEAL FROM THE CRITTENDEN
V.                                                 COUNTY CIRCUIT COURT
                                                   [NO. CR-2010-704]

STATE OF ARKANSAS                                  HONORABLE RANDY F.
                                  APPELLEE         PHILHOURS, JUDGE

                                                   AFFIRMED; MOTION GRANTED



                                RITA W. GRUBER, Judge


       Appellant Sammy Lee Dickson entered a plea of guilty to second-degree forgery and

was sentenced to thirty-six months’ probation on March 7, 2011. The State filed a petition

to revoke appellant’s probation on June 13, 2012, alleging that he violated the conditions

thereof by failing to pay fines, costs, and fees; failing to report to probation; failing to pay

probation fees; and failing to notify the sheriff and probation his of current address and

employment. After a hearing, the trial court found that appellant had violated the conditions

of his probation by failing to report to his probation officer as directed and failing to pay any

fees, fines, or costs and sentenced him to twenty-four months in the Arkansas Department

of Correction followed by sixty months’ suspended imposition of sentence.

       Pursuant to Arkansas Supreme Court Rule 4-3(k) and Anders v. California, 386 U.S.
738 (1967), appellant’s counsel has filed a motion to withdraw, stating that there is no merit
                                 Cite as 2015 Ark. App. 396

to an appeal. The motion is accompanied by an abstract and addendum of the proceedings

below and a brief in which counsel explains why there is nothing in the record that would

support an appeal. The clerk of this court served appellant with a copy of counsel’s brief and

notified him of his right to file a pro se statement of points for reversal within thirty days.

Appellant has filed no such statement.

       Counsel has briefed the only adverse ruling, sufficiency of the evidence. From our

review of the record and the brief presented to us, we find compliance with Rule 4-3(k) and

that there is no merit to an appeal. Accordingly, we affirm the order of revocation and grant

defense counsel’s motion to withdraw.

       Affirmed; motion granted.

       ABRAMSON and HOOFMAN, JJ., agree.

       C. Brian Williams, for appellant.

       No response.




                                              2